Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	
Applicant’s amendment filed December 28, 2020 in which Claims 1-4 have been amended, has been placed of record in the file.

Specification

The abstract of the disclosure is objected to because the sentence “The connector with cover is to be mounted on a vehicle body and has a wire, a connector housing including a housing body having a wire holding portion for holding an end of the wire and a cassette continuous with the housing body and having an insertion slot in one surface.” seems to be incomplete.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: In Paragraph [0003] the word “reliably” seems to be grammatically incorrect.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komori et al. (US Patent Application Publication No. 2020/0269778). With regard to Claim 1, Komori discloses (in Figs. 1-11)  a connector (12) with cover to be mounted on a vehicle body of a vehicle (Paragraph 0032), comprising: a wire (11, 13A-D); a connector housing (52A) including a housing body (body of 52A) having a wire holding  by being assembled with the connector housing (52A), the cover (52B) including a bracket (90) having a coupling (92) coupled to an outer surface of the cover and an insertion piece (94) extending from the coupling to be inserted into the cassette (82) through the insertion slot (where 90 is placed), the bracket (90) being assembled with the cassette (82), and a vehicle body mounting portion (93) connected to the bracket (90) and to be mounted on the vehicle body (Paragraph 0032, Lines 12-13).
With regard to Claim 2, Komori discloses (in Figs. 1-11) the cassette (82) including an outer wall (outer wall of 82) arranged along the insertion piece (94); and the bracket (90) includes an auxiliary piece (91) arranged to sandwich the outer wall (outer wall of 94) between the insertion piece (94) and the auxiliary piece (91).
With regard to Claims 3-4, Komori discloses (in Figs. 1-11) the vehicle body mounting portion (93) extending toward a side opposite to the connector housing (52A) with respect to the bracket (90).


Response to Arguments

Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. In response to Applicant’s arguments that the Komori reference doesn’t show the cover including a bracket having a coupling coupled to an outer surface of the cover and an insertion piece extending from the coupling to be inserted into the cassette through the insertion slot, Applicant’s attention is directed to Fig. 4 in which Komori clearly discloses the cover (52B) including a bracket (90) having a coupling (92) coupled to an outer surface of the cover and an insertion piece (94) extending from the coupling to be inserted into the cassette (82) through the insertion slot (where 90 is placed). Applicant’s is reminded that the claim does not call for the coupling to be directly coupled to the outer surface of the cover. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833